Title: From Thomas Jefferson to Jones & Howell, 28 November 1804
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Jones & Howell 
                     
                     Washington Nov. 28. 04.
                  
                  William Stewart, who lives with me as smith at Monticello, has desired me to have sent thither the iron of different kinds detailed below and as it is intended for a mill, and much labour will be saved by an exact choice in conformity with the list he has desired that his son Alexander Stewart of Philadelphia may be permitted to make the choice. this person will accordingly call on you with the present letter, & having made choice of the several articles I must ask the favor of you to forward them immediately to the care of Gibson & Jefferson at Richmond as usual. Accept my friendly salutations
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           5 bundles of the largest slit iron
                           
                        
                        
                           1. doz. flat files
                           }
                           from 10. to 16. I.
                           
                        
                        
                           1. doz. half round do.
                           
                        
                        
                           20. 1b. tin for tinning coppers
                           
                        
                        
                           60. feet of bar iron
                           3.I. wide
                           ¾ I. thick
                           
                        
                        
                           130.f.
                           2 ½ I.
                           ¼ I.
                           
                        
                        
                           50.f.
                           1.I.
                           1 I.
                           
                        
                        
                           15.f.
                           1 ¼ I.
                           1 ¼ I.
                           
                        
                        
                           5.f 3 I.
                           3 ½ I.
                           2 I.
                           
                        
                     
                     
                     
                        
                           
                           
                           hinder end
                           fore end
                           blanks
                        
                        
                           4 winged gudgeons. the wings 19. I. long
                           19. I thick
                           
                              7/9 I. thick
                           5. I. long 4 I. diam
                        
                        
                           
                           
                              21 I. diam
                           
                           
                              20 I. diam
                           
                           
                        
                        
                           4 small gudgeons.     the wings 9. I. long
                           ¾ I. thick
                           ½ I. thick
                           3½ I. long. 3. I. diam.
                        
                        
                           
                           
                           15. I. diam
                           14. I. diam
                           
                        
                     
                  
               